     Case 2:21-cr-00106-MCS Document 43 Filed 07/12/21 Page 1 of 11 Page ID #:536




 1   TRACY L. WILKISON
     Acting United States Attorney
 2   SCOTT M. GARRINGER
     Assistant United States Attorney
 3   Chief, Criminal Division
     ANDREW BROWN (Cal. Bar No. 172009)
 4   VICTOR A. RODGERS (Cal. Bar No. 101281)
     MAXWELL COLL (Cal. Bar No. 312651)
 5   Assistant United States Attorneys
     Major Frauds/Asset Forfeiture/
 6   General Crimes Sections
           1100/1400/1200 United States Courthouse
 7         312 North Spring Street
           Los Angeles, California 90012
 8         Telephone: (213) 894-0102/2569/1785
           Facsimile: (213) 894-6269/0142/0141
 9         E-mail: Andrew.Brown@usdoj.gov
                   Victor.Rodgers@usdoj.gov
10                 Maxwell.Coll@usdoj.gov
11   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
12
                            UNITED STATES DISTRICT COURT
13
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
                                     WESTERN DIVISION
15
     UNITED STATES OF AMERICA,                 Case No. 2:21-CR-00106-MCS
16
               Plaintiff,                      PLAINTIFF UNITED STATES OF
17                                             AMERICA’S SUPPLEMENTAL
                      v.                       MEMORANDUM OF POINTS AND
18                                             AUTHORITIES IN OPPOSITION TO
     U.S. PRIVATE VAULTS, INC.,                THE MOTIONS OF TENANTS 1 AND
19     California Corporate Number             2 FOR RETURN OF PROPERTY
       C3405297                                PURSUANT TO FED. R. CRIM. P.
20                                             41(g) AND TO PROCEED
               Defendant.                      ANONYMOUSLY AND
21                                             DECLARATIONS OF JESSIE
                                               MURRAY AND VICTOR A. RODGERS
22
                                               Date:         July 26, 2021
23                                             Time:         3:00 p.m.
                                               Courtroom:    7C, the Honorable
24                                                           Mark C. Scarsi
25
26
27
28
     Case 2:21-cr-00106-MCS Document 43 Filed 07/12/21 Page 2 of 11 Page ID #:537




 1                  MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.    INTRODUCTION.
 3         Plaintiff United States of America respectfully submits that Tenants 1 and 2’s
 4   motions for return of property pursuant to Fed. R. Crim. P. 41(g) (“Rule 41(g)”) and to
 5   proceed anonymously should be denied. Since the last filings in this matter on May 18,
 6   2021 (docket no. 29), the FBI initiated administrative forfeiture proceedings on May 20,
 7   2021 as to the contents of box number 503 that housed $400,000 that Tenants 1 and 2
 8   seek. As a result, no other issues need be addressed because equitable jurisdiction does
 9   not lie (see Section II below). Nevertheless, should the Court conclude otherwise, denial
10   is still proper because Tenants 1 and 2 have not shown they have standing to file their
11   motion in and intervene in this criminal case (see Section III below). Also, even if
12   intervention were proper, the Ninth Circuit has held that Rule 41(g) motions are
13   governed exclusively by the Federal Rules of Civil Procedure (and not the ad hoc
14   procedure Tenants 1 and 2 request be used) and has reversed district courts for failing to
15   strictly follow those Rules in deciding Rule 41(g) motions (see Section IV below).
16   Finally, even assuming intervention is proper (and it is not), the anonymity Tenants 1
17   and 2 seek in pursing this matter is not supported by law (see Section V below).
18   II.   EQUITABLE JURISDICTION DOES NOT LIE BECAUSE THE FBI’S
19         COMMENCEMENT OF ADMINISTRATIVE FORFEITURE
20         PROCEEDINGS PROVIDES AN ADEQUATE REMEDY AT LAW AND
21         DIVESTS DISTRICT COURTS OF EQUITABLE JURISDICTION.
22         On May 20, 2021, the FBI commenced in rem administrative forfeiture
23   proceedings on the $400,000 in box number 503. Murray Decl. ¶ 2 and Ex. A.
24   Accordingly, equitable jurisdiction, which is precisely the type of subject matter
25   jurisdiction Tenants 1 and 2 assert exists here, does not lie. The commencement of
26   administrative forfeiture proceedings requires the denial of a Rule 41(g) motion.
27         Rather than repeat the arguments and citations the government has made in related
28   civil cases, attached as Exhibit A to the Rodgers’ declaration is the government’s motion
                                                  1
     Case 2:21-cr-00106-MCS Document 43 Filed 07/12/21 Page 3 of 11 Page ID #:538




 1   to dismiss a complaint for lack of subject matter jurisdiction and failure to state a claim
 2   upon which relief can be granted pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6) (the
 3   “MTD Brief”) filed July 2, 2021 in Loe v. United States, Case No. 2:21-cv-00348-RGK-
 4   MAR (docket no. 27). As shown by the MTD Brief (i) the burden of establishing subject
 5   matter (equitable) jurisdiction rests on Tenants 1 and 2 as the persons seeking to invoke
 6   it and the presumption is that courts lack subject matter jurisdiction (id. at 4:23-5:8);
 7   (ii) a factual attack on subject matter jurisdiction does not require a court to accept a
 8   complaint’s (meaning a Rule 41(g) motion’s) allegations as true, but rather permits
 9   courts to weigh extrinsic evidence in deciding whether the movant has discharged his
10   burden (id. at 5:9-21); and (iii) Rule 41(g) motions seek to invoke a Court’s
11   equitable/subject matter jurisdiction and, as is consistent with the maxim that equity will
12   provide a remedy only if the remedy at law is inadequate, Rule 41(g) equitable relief is
13   unavailable where an adequate remedy at law exists (id. at 6:11-7:10).
14         Most significantly, a tremendous number of cases hold that the commencement of
15   administrative forfeiture proceedings provides a Rule 41 movant with an adequate
16   remedy at law, which rule has been consistently followed for over 30 years since United
17   States v. Elias, 921 F.2d 870 (9th Cir. 1990) was decided. MTD Brief at 7:11-9:17 and
18   9:25-28 n.3).1 Also, there are cases that hold and dismiss Rule 41(g) motions on the
19   ground that forfeiture proceedings provide an adequate remedy at law to raise any claim,
20   like the claim here, that the seizure violated the Fourth Amendment (id. at 9:18-10:23).
21         Tenants 1 and 2’s argue that their June 6 submission of a claim to the FBI to
22   contest the administrative forfeiture of their property (see Murray Decl. Ex. B)
23   terminated the administrative forfeiture proceeding and allows for equitable jurisdiction.
24   However, that is wrong; equitable jurisdiction still does not lie because the government
25         1
              There are also additional cases. See, e.g., United States v. Sperow, 2018 WL
26   6174706, *2 (C.D. Cal. Oct. 18, 2018) (“relief under Rule 41(g) is unavailable when
     property is retained by the government pursuant to . . . forfeiture [because] . . . the Rule
27   41(g) movant could have pursued the return of his property in the context of a judicial or
     administrative forfeiture proceeding brought by the seizing agency. Under those
28   circumstances, a wholly adequate remedy at law exists and the exercise of equitable
     jurisdiction is inappropriate”) (citations and internal quotation marks omitted).
                                                    2
     Case 2:21-cr-00106-MCS Document 43 Filed 07/12/21 Page 4 of 11 Page ID #:539




 1   has, under 18 U.S.C. § 983(a)(3)(A) & (B), 90 days from the FBI’s receipt of a valid
 2   claim to file a judicial forfeiture action against the property (MTD Brief at 10:24-11:13).
 3         On that point, and to reiterate here, the fact that the submission of a valid claim
 4   stops an administrative forfeiture proceeding does not change the fact that equitable
 5   jurisdiction does not lie, because Tenants 1 and 2 still have an adequate remedy at law.
 6   While the submission of a valid claim stops the administrative forfeiture proceedings, 2 it
 7   does not stop any future judicial forfeiture proceedings against the property and therefore
 8   a Rule 41(g) movant has an adequate remedy at law because the movant can raise any
 9   arguments to contest the forfeiture in the judicial action. As the court noted in United
10   States v. 2nd Amendment Guns, LLC, 917 F. Supp. 2d 1120 (D. Or. 2012), in denying a
11   Rule 41(g) motion because administrative forfeiture proceedings had been commenced,
12   it made no difference that claimant had submitted a claim and the government had not
13   yet filed a judicial forfeiture action, because Congress has given the government 90 days
14   under 18 U.S.C. § 983(a)(3)(A) & (B) to decide how to proceed: by filing a judicial
15   complaint or releasing the property. Id. at 1122. Further, if a claimant asserts he has an
16   immediate need for property, the claimant still has an adequate remedy at law because
17   the claimant may seek immediate return of the property by filing a hardship petition
18   pursuant to 18 U.S.C. § 983(f). 2nd Amendment Guns, LLC, 917 F. Supp. 2d at 1122. 3
19         2
              Once a seizing agency (like the FBI) receives a valid claim to contest the
20   administrative forfeiture of an asset (and assuming the Tenants’ claim is valid), the
     seizing agency suspends the administrative forfeiture proceeding as to the asset (28
21   C.F.R. § 8.10(e)), the seizing agency cannot issue a judgment or final decision that
     forfeits the asset to the government via what is known as a “declaration of administrative
22   forfeiture” and is the equivalent of a court judgment of forfeiture in a judicial case (28
     C.F.R. § 8.12), the seizing agency must refer the matter to the United States Attorney’s
23   Office (the “USAO”) for the filing of an in rem judicial civil forfeiture action that names
     the asset as a defendant (28 C.F.R. § 8.10(e)), and the government must release the
24   property if the USAO does not file the judicial complaint within 90 days after the seizing
     agency received the claim (18 U.S.C. § 983(a)(3)(A) & (B)).
25         3
             Tenants 1 and 2’s citation to U.S. v. Barnes, 647 Fed. Appx. 820 (9th Cir. 2016)
26   and Malladi Drugs & Pharmaceuticals, Ltd. v. Tandy, 552 F.3d 885 (D.C. Cir. 2009) is a
     non-starter. Neither case deals with whether equitable jurisdiction lies, but instead with
27   whether someone intended to submit a claim or a petition for remission in response to a
     forfeiture notice like the FBI’s notice. That is irrelevant to the instant case, and the
28   government does not dispute that submission of a valid claim stops administrative
     forfeiture proceedings, as Barnes and Malladi Drugs state or suggest in dicta.
                                                   3
     Case 2:21-cr-00106-MCS Document 43 Filed 07/12/21 Page 5 of 11 Page ID #:540




 1          Accordingly, Tenants 1 and 2’s Rule 41(g) motion is properly denied for lack of
 2   subject matter jurisdiction, because the FBI’s commencement of administrative
 3   forfeiture proceedings provides an adequate remedy at law, meaning that equitable
 4   jurisdiction does not lie and district courts are divested of jurisdiction to hear Rule 41(g)
 5   motions. This fact standing alone justifies the denial of Tenants 1 and 2’s motion.
 6   III.   TENANTS 1 AND 2 HAVE NOT SHOWN THEY HAVE STANDING TO
 7          INTERVENE IN THIS CRIMINAL CASE.
 8          The government has not found a case specifically holding that a person cannot file
 9   a Rule 41(g) motion in a criminal case in which he or she is not a party and as to which
10   the government is not seeking criminal forfeiture as to the property the person seeks to
11   have returned. However, pertinent Ninth Circuit authorities regarding whether non-
12   parties, including victims, can intervene in criminal cases and dicta from one district
13   court decision show that Tenants 1 and 2 cannot do so.
14          First, Ninth Circuit caselaw reflects that Tenants 1 and 2 bear the burden of
15   showing they have the right to file a motion in and intervene in a criminal case for which
16   they are not a party. In denying a third party’s request to intervene in a criminal case,
17   the Ninth Circuit in United States v. Van Dyck, 866 F.3d 1130 (9th Cir. 2017) stated
18   “[a]s a general rule, individuals lack standing to intervene in criminal prosecutions.” Id.
19   at 1133 (citing Linda R.S. v. Richard D. and Texas, 410 U.S. 614, 619 (1973), for the
20   proposition “[A] private citizen lacks a judicially cognizable interest in the prosecution
21   or nonprosecution of another”). Furthermore, the Ninth Circuit noted that it had reached
22   similar conclusions in other contexts. Van Dyck, 866 F.3d at 1133 (noting that in United
23   States v. Kovall, 857 F.3d 1060, 1069 (9th Cir. 2017), the Ninth Circuit held that a third-
24   party victim could not appeal a restitution order, and in United States v. Mindel, 80 F.3d
25   394 (9th Cir. 1996), held that a beneficiary of a criminal restitution order lacked standing
26   to appeal a restitution order). Accord, U.S. v. Gamma Tech Industries, Inc., 265 F.3d
27   917, 923 n.6 (9th Cir. 2001) (“[v]ictims have never had standing to appear as parties in
28   criminal cases”) (citations omitted). See also United States ex. rel. Alexander Volkhoff
                                                   4
     Case 2:21-cr-00106-MCS Document 43 Filed 07/12/21 Page 6 of 11 Page ID #:541




 1   LLC v. Janssen, 945 F.3d 1237, 1241 (9th Cir. 2020) (absent exceptional circumstances,
 2   non-parties to lawsuits cannot file appeals).
 3         In order to support their claim that their motion is properly filed in this criminal
 4   case, Tenants 1 and 2 rely solely upon Rule 41(g)’s language that a person “aggrieved by
 5   an unlawful search and seizure of property or by the deprivation of property may move
 6   for the property’s return.” But victims fall in the exact same category, as they are also
 7   “aggrieved by an unlawful seizure of property or the deprivation of property,” and the
 8   Ninth Circuit has specifically held that victims of fraud have standing to contest the
 9   forfeiture of assets belonging to a fraudster, even if not part of a criminal forfeiture
10   action, because those victims are the beneficiaries of a constructive trust as to their
11   seized assets.4 Therefore, permitting Tenants 1 and 2 to intervene in a criminal case
12   against someone else flatly contradicts the Ninth Circuit’s holdings precluding victims
13   from intervening in criminal cases and would allow and authorize victims to do so.
14         Second, Fed. R. Crim. P. 12(b)(1) provides “[a] party may raise by pretrial motion
15   any defense, objection, or request that the court can determine without a trial on the
16   merits.” (Emphasis added). Accordingly, only a party can bring a pretrial motion in a
17
18         4
              The Ninth Circuit has held that fraud victims are beneficiaries of a constructive
     trust as to the seized property and, as such, have standing to contest the forfeiture of a
19   fraudster’s property. United States v. $4,224,958.57 (Boylan), 392 F.2d 1002, 1004 (9th
     Cir. 2004) (“It is hornbook law that, when a fraudster acquires property from a victim by
20   fraud, the fraudster holds the property in constructive trust for the victim . . . The
     obligation of the fraudster is imposed by law and arises immediately with his acquisition
21   of the proceeds of the fraud”) (internal quotation marks and citations omitted); United
     States v. Wilson, 659 F.3d 947, 954 (9th Cir. 2011) (“[u]nder Boylan, constructive trusts
22   arise as a matter of law at the time the fraud is perpetrated”); see also Wilson at 955 n.2.
23           The government often seizes property that belongs to third party victims from a
     fraudster who is thereafter indicted and becomes a criminal defendant charged with, for
24   example, wire, mail or bank fraud in violation of 18 U.S.C. §§ 1341 (mail fraud), 1343
     (wire fraud) or 1344 (bank fraud). In that circumstance, the government is entitled to
25   forfeit those funds under (1) 18 U.S.C. § 981(a)(1)(C) (providing for civil forfeiture of
     proceeds of violations of 18 U.S.C. § 1344 and any “specified unlawful activity” as
26   defined in 18 U.S.C. § 1956(c)(7); 18 U.S.C. §§ 1956(c)(7)(A) and 1961(1) define
     specified unlawful activity to include 18 U.S.C. §§ 1341, 1343 and 1344; and 28 U.S.C.
27   § 2461(c) provides for criminal forfeiture whenever civil forfeiture is authorized); and
     (2) 18 U.S.C. § 982(a)(2)(A) (providing for criminal forfeiture of property upon a
28   defendant’s conviction under 18 U.S.C. §§ 1341, 1343 or 1344).
                                                     5
     Case 2:21-cr-00106-MCS Document 43 Filed 07/12/21 Page 7 of 11 Page ID #:542




 1   criminal case. Tenants 1 and 2 are not parties in the instant criminal case against the
 2   defendant US Private Vaults. Accordingly, while Rule 41(g) provides that a person can
 3   file a “motion,” Fed. R. Crim. P. 12(b)(1) limits Rule 41(g) so that only a party to a
 4   criminal case can file a pretrial motion, such as a Rule 41(g) motion, in the criminal case.
 5         Third, the Ninth Circuit cases all state that a Rule 41(g) motion is permissible and
 6   equitable jurisdiction lies where there are no criminal proceedings against the movant. 5
 7   There is no case holding or in any suggesting that the converse is true: namely, that
 8   when there is no criminal proceeding against the movant, the movant can intervene in a
 9   criminal case against someone else.
10         Fourth, there is at least one case that notes that a non-party cannot file a Rule
11   41(g) motion in a criminal case against someone else. In U.S. v. Bluitt, 815 F. Supp.
12   1134 (N.D. Cal. 1992), Bluitt and 17 other defendants were indicted for federal drug
13   crimes. Bluitt retained attorney Dudley for his defense and transferred to attorney
14   Dudley a Buick vehicle as a retainer to represent Bluitt in the criminal case. The FBI
15   seized the vehicle pursuant to a federal seizure warrant as proceeds of the drug crimes,
16   attorney Dudley then filed a motion for return of the vehicle, and the government argued
17   that the court lacked equitable jurisdiction because attorney Dudley was not a party in
18   the criminal case. The court noted “[i]f Dudley were a criminal defendant, he could file
19   a motion for return of property pursuant to Rule 41(e)” [id. at 1316], which makes clear
20   that non-party attorney Dudley could not file the motion in the pending criminal case
21         5
             United States v. Kama, 394 F.3d 1236, 1238 (9th Cir. 2005) (“district courts
22   have the power to entertain motions to return property seized by the government when
     there are no criminal proceedings pending against the movant”) (citation and internal
23   quotation marks omitted); United States v. Ritchie, 342 F.3d 903, 907 (9th Cir. 2003)
     (Rule 41(g) “ ‘motions are treated as proceedings in equity when there are no criminal
24   proceedings pending against the movant’ ”) (quoting United States v. Marolf, 173 F.3d
     1213, 1216 (9th Cir. 1999) (italicization in original and emphasis added); Marolf, 173
25   F.3d at 1216 (“Rule 41(e) motions are treated as proceedings in equity when there are no
     criminal proceedings pending against the movant”) (citing United States v. Martinson,
26   809 F.2d 1364, 1366 (9th Cir. 1987); Martinson, 809 F.2d at 1366-67 (“[a] district court
     has jurisdiction to entertain motions to return property seized by the government when
27   there are no criminal proceedings pending against the movant”) (citations omitted and
     emphasis added); Sperow, 2018 WL 6174706 at *3 (where there were no criminal
28   proceedings against movant, “the Court construes the Rule 41(g) Petition as a civil
     complaint governed by the Federal Rules of Civil Procedure”) (citations omitted).
                                                   6
     Case 2:21-cr-00106-MCS Document 43 Filed 07/12/21 Page 8 of 11 Page ID #:543




 1   against others. But the court, citing Martinson, then noted that equitable jurisdiction
 2   existed to hear Dudley’s motion as a separate civil action (Bluitt, 815 F. Supp. at 1316),
 3   and also stated that “[a]s soon as [an] adequate remedy at law becomes available, this
 4   Court ceases to have equitable jurisdiction” (id. at 1317) (citation omitted).
 5         The four independent reasons set forth above show that non-parties seeking to
 6   intervene in a criminal case bear the burden of proving their right to do so. Tenants 1
 7   and 2 have not cited a single case authorizing them to intervene, while the government
 8   has cited multiple cases whose rationale shows that intervention is improper here.
 9   Therefore, for this reason as well, Tenants 1 and 2’s Rule 41(g) motion should be denied.
10   IV.   NINTH CIRCUIT CASES HOLD THAT RULE 41(g) MOTIONS MUST BE
11         TREATED AS COMPLAINTS AND THE FEDERAL RULES OF CIVIL
12         PROCEDURE MUST BE APPLIED TO ALL RULE 41(g) PROCEEDINGS.
13         The government has shown that Tenants 1 and 2 filings of their motion in this case
14   is entirely improper. But even assuming they could lawfully do so, courts are required to
15   apply the Federal Rules of Civil Procedure, including the rules regarding service of
16   complaints, and governing motions to dismiss and for summary judgment, to this matter.
17   The procedures Tenants 1 and 2 request be applied are contrary to Ninth Circuit law.
18          Rule 41(g) motions are only appropriate where the return of property is sought
19   and no criminal or civil action seeking forfeiture of the property is pending. 6 United
20   States v. $8,850, 461 U.S. 555, 569-70 (1983) (recognizing such motions under Rule
21   41(g)’s predecessor Rule 41(e)). Because such a movant has no other available forum in
22   which to address the movant’s grievance, the motion is treated as an equitable civil
23   action. Martinson, 809 F.2d at 1367.
24          Ninth Circuit caselaw holds that district courts are required to treat a Rule 41(g)
25   motion as a civil complaint. United States v. Ibrahim, 522 F.3d 1003, 1007 (9th Cir.
26         6
             As previously noted, third parties seeking to assert their rights to property that
27   the government seeks to forfeit in the criminal case (which is not the case here) cannot
     intervene in the criminal proceeding but must instead wait until third party ancillary
28   proceedings are initiated as part of the post-defendant conviction third party ancillary
     forfeiture proceedings. Docket No. 27 (government’s oppo. to return motion) 3:1-5:6.
                                                   7
     Case 2:21-cr-00106-MCS Document 43 Filed 07/12/21 Page 9 of 11 Page ID #:544




 1   2008) (“[b]ecause there were no criminal proceedings pending at the time of filing, the
 2   district court properly treated the motion as a civil complaint governed by the Federal
 3   Rules of Civil Procedure”) (citation omitted); Ritchie, 342 F.3d at 907 (nothing in Ninth
 4   Circuit case law “indicates that a district court may treat a Rule 41[(g)] motion as
 5   something less than a civil complaint when there is no pending criminal proceeding”). 7
 6   Once district courts treat the motion “as a civil complaint, . . . it [is] required to apply the
 7   Federal Rules of Civil Procedure. These rules apply to each stage of the proceedings,
 8   the same way they would in the civil context.” Ibrahim, 522 F.3d at 1008 (citation
 9   omitted; underlined emphasis in original and emphasis in bold added).
10         In Ritchie, the Ninth Circuit treated a Rule 41 motion as a complaint and the
11   government’s opposition to the motion as a Fed. R. Civ. P. 12(b)(6) motion to dismiss
12   for failure to state a claim for which relief can be granted, which was converted to a Fed.
13   R. Civ. P. 56 summary judgment motion because the government relied upon evidence
14   beyond the complaint. Id. at 906-909. See also Ibrahim, 522 F.3d at 1007 (discussing
15   Ritchie). The Ninth Circuit noted in Ibrahim that the district court should have treated
16   the government’s opposition as a motion to dismiss, converted it to a summary judgment
17   motion if the matter could not be decided on the pleadings, and if the court could not
18   grant the government’s summary judgment motion, then “the court should go forward
19   with additional proceedings consistent with the Federal Rules of Civil Procedure.” Id. at
20   1008. The Court then noted that the district court “erred because it improperly converted
21   Ibrahim’s motion for return of property into a motion for summary judgment, and then
22   decided the issue in an ad hoc proceeding, under a preponderance of the evidence
23
24         7
              District courts within this Circuit consistently follow this rule. See, e.g., In re
     Seizure of $958,921 Worth of LED Televisions, 2013 WL 3490743, *2 (C.D. Cal. May
25   30, 2013) (“[a]ll pertinent authority indicates that a Rule 41(g) motion must be treated as
     a civil complaint. Accordingly, the Federal Rules of Civil Procedure apply”)(emphasis
26   in original); Cromwell v. United States, 2013 WL 323261, *2 (N.D. Cal. Jan. 28, 2013)
     (“the Ninth Circuit has made clear that, where there is no pending criminal proceeding, a
27   Rule 41(g) motion must be considered a civil complaint and the Federal Rules of Civil
     Procedure are applicable”); Naranjo v. United States, 2014 WL 12591477, *2 (C.D. Cal.
28   Jan. 3, 2014) (“[w]hen there are no criminal proceedings pending against the movant, a
     Rule 41(g) motion is treated as a civil complaint”) (citation omitted).
                                                    8
     Case 2:21-cr-00106-MCS Document 43 Filed 07/12/21 Page 10 of 11 Page ID #:545




 1   standard.” Id. The Ninth Circuit explained that the district court, however, was required
 2   to determine the matter under summary judgment standards and not the ad hoc
 3   preponderance of the evidence standard the district court had employed. Accordingly,
 4   the Ninth Circuit “reverse[d] the district court’s summary judgment, and remand[ed] for
 5   further proceedings consistent with the Federal Rules of Civil Procedure.” Id.
 6         The Ninth Circuit applied the same analysis in Kardoh v. United States, 572 F.3d
 7   697 (9th Cir. 2009), where the Ninth Circuit concluded that the government’s opposition
 8   to a Rule 41(g) motion “was the equivalent of a motion for summary judgment under
 9   Rule 56 of the Federal Rules of Civil Procedure, as to which the court should determine
10   whether ‘the government has demonstrated that there is no ‘genuine issue as to any
11   material fact,’ and that it is ‘entitled to judgment as a matter of law.’ ” Kardoh, 572 F.3d
12   at 702 (citing Ibrahim, 522 F.3d at 1008 [citing Fed. R. Civ. P. 56(c)]).
13         Federal district courts within the Ninth Circuit have consistently followed these
14   principles, and rule that a Rule 41(g) motion must be treated as a complaint, a summons
15   must be issued and served, and the government must be given 60 days to respond to the
16   motion. In sum, the case must proceed exactly like a civil case, from beginning to end. 8
17
18
           8
              See Fed. R. Civ. P. 4(i) and 12(a)(2) (government has 60 days to respond to
     served complaint); Cromwell, 2013 WL 323261 at *2 (“the Court agrees with
19   Defendants that service of Plaintiffs’ motion/complaint should be effected in accordance
     with [Fed. R. Civ. P.] 4(i)(1) and 12(a)(2)”); Tucker v. United States, 2014 WL 7506803
20   (C.D. Cal. Dec. 15, 2014) (“this Court is obligated to ensure that the government is
     served in accordance with [Fed. R. Civ. P.] 4(i) before proceeding to the merits of
21   Plaintiffs’ [Rule 41(g)] motion” [id. at *1] and continuing hearing on Rule 41(g) motion
     and ordering government “to file any further opposition to Plaintiff’s motion within 60
22   days of service” [id. at *2]); In re Seizure of $958,921 Worth of LED Televisions, 2013
     WL 3490743 at *2 (noting that Rule 41(g) motion required government to respond “well
23   short of the 60 days the Government has to respond to complaints. . . . The Government
     shall have 60 days to respond following proper service in the form of whatever answer or
24   motion it deems appropriate”) (footnote omitted).
25         In addition, see In the Matter of the Seizure of Funds on Deposit in Deutsche
     Bank, Case No. 2:15-cv-00389-ODW-VBK (docket no. 8 [60 day summons]); In re
26   Seizure of $902,900, Case No. 2:20-cv-05396-AB-AS (docket nos. 1 [motion and
     complaint] and 13 [60 day summons]); AlCharihi v. United States, Case No. 2:16-cv-
27   07391-JFW-SS (docket nos. 1 [petition for release of seized property]) and 13 [60 day
     summons]); Ji v. United States Department of Justice, Case No. 2:19-cv-05683-FMO-
28   AS (docket nos. 1 [complaint] and 4 (60 day summons); related case Coe v. United
                                                         (footnote cont’d on next page)
                                                  9
     Case 2:21-cr-00106-MCS Document 43 Filed 07/12/21 Page 11 of 11 Page ID #:546




 1         Applying these principles to the present case, Tenants 1 and 2’s Rule 41(g) motion
 2   cannot be adjudicated on an “ad hoc” basis as they suggest, as the Ninth Circuit
 3   explicitly condemned such an approach in Ibrahim, and instructed district courts to
 4   “apply the Federal Rules of Civil Procedure . . . to each stage of the proceedings, the
 5   same way they would in the civil context.” Ibrahim, 522 F.3d at 1008. Accordingly,
 6   Tenants 1 and 2’s motion must be treated as a complaint, a summons must be issued and
 7   the government must be given 60 days to file an answer or a Fed. R. Civ. P. 12 motion to
 8   dismiss, even if the Rule 41(g) motion was properly filed in this criminal case.
 9   V.    TENANTS 1 AND 2 HAVE NOT DISCHARGED THEIR BURDEN OF
10         SHOWING THAT THEY SHOULD BE ALLOWED TO LITIGATE THIS
11         CASE USING A PSEUDONYM.
12         The issue of anonymity need not be reached because Tenants 1 and 2’s motion
13   should be denied on the grounds set forth above. Nonetheless, the government already
14   knows the identity of the person who submitted the claim on June 6, 2021 to the FBI to
15   contest the forfeiture of the $400,000 in box number 503. Murray Decl. ¶ 2 and Exs. A
16   and B. Regardless, for the same reasons set forth in the MTD Brief, Tenants 1 and 2
17   have not shown they should be allowed to litigate this case using a pseudonym, and
18   therefore should not be permitted to do so. MTD Brief 11:14-18:6.
19   Dated: July 12, 2021                          Respectfully submitted,
20                                                 TRACY L. WILKISON
                                                   Acting United States Attorney
21                                                 SCOTT M. GARRINGER
                                                   Assistant United States Attorney
22                                                 Chief, Criminal Division
                                                         /s/             ______________
23                                                 ANDREW BROWN
                                                   VICTOR A. RODGERS
24                                                 MAXWELL COLL
                                                   Assistant United States Attorneys
25
                                                Attorneys for Plaintiff
26                                              UNITED STATES OF AMERICA
27   States of America, Case No. 2:21-cv-03019-RGK-MAR (docket nos. 1 [complaint], 10
     [60 day summons] and 35 [order setting scheduling conference]).
28
                                                  10
